Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art fails to disclose:
“An entertainment system comprising: 
a plurality of mobile units each of which has an output device for outputting a video or a sound of content, wherein: 
the plurality of mobile units are mobility vehicles, and 
the plurality of mobile units includes a first mobile unit and a plurality of second mobile units; and 
a processor configured to: 
control an arrangement location of the plurality of mobile units; and 
control the video or the sound of the content based on the arrangement location of the plurality of mobile units, the video or the sound being output from each of the plurality of mobile units, 
wherein the processor is configured to control the first mobile unit to output the video of the content and to control the arrangement location of the plurality of second mobile units in order to surround the first mobile unit and to separately output the sound of the content being output by the first mobile unit” as in claim 1 and the similar language in independent claim 7.
Claims 1-8 and 10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426